--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 

 
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION







       
 
 
In the Matter of
)
Order No. WN-10-020
 
)
 
UNITED WESTERN BANCORP, INC.
)
Effective Date: June 25, 2010
 
)
 
Denver, Colorado
)
 
OTS Docket No. H2192
)
   
)
             



ORDER TO CEASE AND DESIST


WHEREAS, United Western Bancorp, Inc., Denver, Colorado, OTS Docket No. H2192
(Holding Company), by and through its Board of Directors (Board), has executed a
Stipulation and Consent to the Issuance of an Order to Cease and Desist
(Stipulation); and
 
WHEREAS, the Holding Company, by executing the Stipulation, has consented and
agreed to the issuance of this Order to Cease and Desist (Order) by the Office
of Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and
 
WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Western Region (Regional Director) is authorized to issue Orders to Cease and
Desist where a savings and loan holding company has consented to the issuance of
an order.
 
NOW, THEREFORE, IT IS ORDERED that:
 
Cease and Desist.
 
1.           The Holding Company and its directors, officers, employees, and
agents shall cease and desist from any action (alone or with another or others)
for or toward causing, bringing about,


 
 
United Western Bancorp, Inc.
Order To Cease and Desist
Page 1 of 7

--------------------------------------------------------------------------------

 
 
participating in, counseling or the aiding and abetting of unsafe or unsound
practices that resulted in: (a) deteriorating asset quality, ineffective risk
management practices, inadequate oversight and supervision of the lending
function, and inadequate liquidity planning at its wholly owned subsidiary,
United Western Bank, Denver, Colorado, OTS Docket No. 06679 (Association); and
(b) the Association’s violation of laws and regulations regarding transactions
with affiliates (12 C.F.R. § 563.41) and loans to one borrower (12 C.F.R. §
560.93).


Capital.
 
2.           Within seven (7) days, the Holding Company shall submit for
Regional Director review and comment a consolidated capital plan to preserve and
enhance the capital of the Holding Company and the Association (Capital Plan).
At a minimum, the Capital Plan shall:
 

 
(a)
consider the requirements and restrictions imposed by this Order and the Order
to Cease and Desist issued by the OTS against the Association, dated June 25,
2010; and
 

 
(b)
detail how the Association shall meet and maintain a Tier 1 (Core) Capital ratio
equal to or greater than eight percent (8%) after the funding of an adequate
Allowance for Loan and Lease Losses (ALLL) and a Total Risk-Based Capital ratio
equal to or greater than twelve percent (12%), including a specific description
of the method(s) by which additional capital will be raised, if necessary, and
an identification of the sources of such capital.

 
3.           Within fifteen (15) days of receipt of any comments from the
Regional Director, the Board shall make the changes, if any, to the Capital Plan
required by the Regional Director. Thereafter, the Board shall adopt and the
Holding Company shall implement and comply with the Capital
 
 
 
United Western Bancorp, Inc.
Order To Cease and Desist
Page 2 of 7

--------------------------------------------------------------------------------

 


Plan. Within five (5) days of the Board meeting at which it was adopted, the
Holding Company shall provide a copy of the Capital Plan to the Regional
Director.
 
Capital Distributions and Stock Repurchases.
 
4.           Effective immediately, the Holding Company shall not declare, make,
or pay any dividends or other capital distributions, or repurchase or redeem any
capital stock without receiving the prior written non-objection of the Regional
Director. The Holding Company’s written request for such non-objection shall be
submitted to the Regional Director at least thirty (30) days prior to the
anticipated date of the proposed dividend payment, capital distribution or stock
redemption.


Debt Limitations/Restrictions.
 
5.           Effective immediately, the Holding Company shall not incur, issue,
renew, repurchase, or rollover any debt, increase any current lines of credit,
or guarantee the debt of any entity without receiving the prior written notice
of non-objection of the Regional Director. The Holding Company’s written request
for such non-objection shall be submitted to the Regional Director at least
thirty (30) days prior to the anticipated date of any such proposed action.


Payment Limitations/Restrictions.
 
6.           Effective immediately, the Holding Company shall make no payments
(including but not limited to principal, interest, or fees of any kind) on any
existing debt without receiving the prior written non-objection of the Regional
Director. The Holding Company’s written request for such non-objection shall be
submitted to the Regional Director at least thirty (30) days prior to the
anticipated date of any such proposed payment.
 
 
 
United Western Bancorp, Inc.
Order To Cease and Desist
Page 3 of 7

--------------------------------------------------------------------------------

 

 
Operations Plan.
 
7.           Within thirty (30) days, the Holding Company shall submit to the
Regional Director for review and comment an Operations Plan that addresses how
the Holding Company will meet all financial obligations for the remainder of
2010 through 2012, including, but not limited to, payments on senior notes,
dividend payments on preferred stock, and interest payments on trust preferred
securities without reliance on dividends from the Association. The Operations
Plan shall include, at a minimum, comprehensive pro forma cash flow projections
detailing all anticipated sources and uses of funds, including, but not limited
to, any scheduled payment obligations of Holding Company related to outstanding
debt, operating expenses, and equity issuances.
 
8.           Within fifteen (15) days of receipt of any comments from the
Regional Director, the Board shall make the changes, if any, to the Operations
Plan required by the Regional Director. Thereafter, the Board shall adopt and
the Holding Company shall implement and comply with the Operations Plan. Within
five (5) days of the Board meeting at which it was adopted, the Holding Company
shall provide a copy of the Operations Plan to the Regional Director.
 
9.           Any request to modify the Operations Plan shall be submitted to the
Regional Director for review and written non-objection at least thirty (30) days
prior to the proposed date to implement any such modification.
 
10.         On a quarterly basis, beginning with the quarter ending September
30, 2010, the Board shall review a report prepared by Management detailing the
adequacy of the Operations Plan given the projected financial obligations of the
Holding Company and actual operating results, including a detailed description
of any material deviations from the Operations Plan and a description of the
corrective actions or measures that have been implemented or are proposed to
address each material deviation (Variance Analysis Report).




 
United Western Bancorp, Inc.
Order To Cease and Desist
Page 4 of 7

--------------------------------------------------------------------------------

 


11.           Within forty-five (45) days after the end of each quarter,
beginning with the quarter ending September 30, 2010, the Board shall provide
the Regional Director with a copy of each Variance Analysis Report, and the
minutes from the Board meeting containing the Board’s discussion of the Variance
Analysis Report, including, if applicable, any Board discussion of possible
modifications to the Operations Plan.


Thrift Oversight.
 
12.           Effective immediately, the Holding Company shall ensure the
Association’s compliance with applicable laws, rules and regulations and all
terms and conditions of the Order to Cease and Desist issued by the OTS against
the Association, dated June 25, 2010.


Directorate and Management Changes.
 
13.           Effective immediately, the Holding Company shall comply with the
prior notification requirements for changes in directors and Senior Executive
Officers1 set forth in 12 C.F.R. Part 563, Subpart H.


Employment Contracts/Compensation Arrangements.
 
14.           Effective immediately, the Holding Company shall not enter into,
renew, extend or revise any contractual arrangement relating to compensation or
benefits for any Senior Executive Officer or director of the Holding Company,
unless it first provides the OTS with not less than thirty (30) days prior
written notice of the proposed transaction. The notice to the OTS shall include
a copy of the proposed employment contract or compensation arrangement or a
detailed, written description of the compensation arrangement to be offered to
such officer or director, including all benefits and perquisites. The Board
shall ensure that any contract, agreement or arrangement submitted to the OTS
fully complies with the requirements of 12 C.F.R. Part 359.
______________
 
1 The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.
 
 
 
United Western Bancorp, Inc.
Order To Cease and Desist
Page 5 of 7

--------------------------------------------------------------------------------

 
 
 
Severance and Indemnification Payments.
 
15.           Effective immediately, the Holding Company shall not make any
golden parachute payment2 or prohibited indemnification payment3 unless, with
respect to each such golden parachute payment, the Holding Company has complied
with the requirements of 12 C.F.R. Part 359.
 
Transactions With Affiliates.
 
16.           Effective immediately, the Holding Company shall not enter into
any transaction or otherwise engage in any action that would cause the
Association to violate Regulation W, 12 C.F.R. Part 223 and 12 C.F.R. § 563.41.
 
Effective Date, Incorporation of Stipulation.
 
17.           This Order is effective on the Effective Date as shown on the
first page. The Stipulation is made a part hereof and is incorporated herein by
this reference.
 
Duration.
 
18.           This Order shall remain in effect until terminated, modified, or
suspended by written notice of such action by the OTS, acting by and through its
authorized representatives.
 
Time Calculations.
 
19.           Calculation of time limitations for compliance with the terms of
this Order run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
 
20.           The Regional Director, or an OTS authorized representative, may
extend any of the deadlines set forth in the provisions of this Order upon
written request by the Holding Company that includes reasons in support for any
such extension. Any OTS extension shall be made in writing.
 
______________
 
2 The term “golden parachute payment” is defined at 12 C.F.R. § 359.1(f).
3 The term “prohibited indemnification payment” is defined at 12 C.F.R. §
359.1(l).
 

 
 
United Western Bancorp, Inc.
Order To Cease and Desist
Page 6 of 7

--------------------------------------------------------------------------------

 
 
Submissions and Notices.
 
21.           All submissions, including any reports, to the OTS that are
required by or contemplated by this Order shall be submitted within the
specified timeframes.
 
22.           Except as otherwise provided herein, all submissions, requests,
communications, consents, or other documents relating to this Order shall be in
writing and sent by first-class U. S. mail (or by reputable overnight carrier,
electronic facsimile transmission, or hand delivery by messenger) addressed as
follows:
 

 
(a)
To the OTS:
             
Lori J. Quigley, Acting Regional Director
     
Attn: Nicholas J. Dyer, Assistant Director
     
Office of Thrift Supervision, Western Region
     
2001 Junipero Serra Boulevard, Suite 650
     
Daly City, CA 94014-3897
           
(b)
To the Holding Company
             
Guy A. Gibson, Chairman
     
United Western Bancorp, Inc.
     
700 17th Street, Suite 2100
     
Denver, CO 80202
         

   
No Violations Authorized.
 
23.           Nothing in this Order or the Stipulation shall be construed as
allowing the Holding Company, its Board, officers, or employees to violate any
law, rule, or regulation.
 
IT IS SO ORDERED.

 
OFFICE OF THRIFT SUPERVISION
     
By: /s/ Lori J.
Quigley                                                                
 
Lori J. Quigley
 
Acting Regional Director
 
Western Region
 
 
Date: See Effective Date on page 1


 
United Western Bancorp, Inc.
Order To Cease and Desist
Page 7 of 7
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------